Appeal by the defendant from two judgments of the Supreme Court, Queens County (Rutledge, J.), both rendered September 26, 1996, convicting him of criminal sale of a controlled substance in the third degree (two counts, one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the court did not err *371in denying the motions to have assigned trial counsel relieved. The record does not indicate the existence of irreconcilable conflict between the defendant and assigned trial counsel (see, People v Porter, 220 AD2d 540; cf., People v Sides, 75 NY2d 822).
The defendant’s remaining contentions are without merit. Ritter, J. P., Santucei, Altman and Krausman, JJ., concur.